Citation Nr: 1202442	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  91-36 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than January 12, 2005 for the award of a 100 percent disability evaluation for schizophrenia.

2.  Entitlement to an initial compensable evaluation for genital warts.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Daniel G. Krasnegor; Goodman, Allen & Filetti, PPLC


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel
INTRODUCTION

The Veteran had active service from June 1970 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) from September 2004 and August 2005 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

In July 2006 the Board denied a compensable initial evaluation for genital warts.  The Veteran subsequently appealed these issues to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion (JMR) to vacate the Board's decision and remand the Veteran's claims for readjudication.  

In a January 2008 Order, the Court granted the joint motion, vacated the Board's July 2006 decision, and remanded the case to the Board for readjudication.  This issue was then before the Board in August 2008, at which time the Board remanded it for additional development.  In October 2010, the Board again remanded the issue of entitlement to an initial evaluation for genital warts for additional development.  The requested development has been completed.  

Also in October 2010, the Board denied entitlement to an effective date prior to January 12, 2005 for the award of a 100 percent evaluation for schizophrenia.  The Veteran subsequently appealed the decision to the Court.  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a JMR to vacate the Board's decision and remand the Veteran's claim for readjudication.  

In a May 2011 Order, the Court granted the motion, vacated the Board's October 2010 decision, and remanded this case to the Board for readjudication.

In an April 2004 rating decision the RO granted the Veteran a temporary 100 percent evaluation from July 7, 2000 under 38 C.F.R. § 4.29 based on a service connected disability requiring hospitalization.  The previous evaluation of 50 percent was restored on September 1, 2000.

The issue of entitlement to TDIU prior to the 100 percent rating is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  The Veteran originally filed a claim for service connection for a mental disorder on April 13, 1989.  The claim was continuously pursued by the Veteran with the RO, the Board, and the Court of Appeals for Veterans Claims.

2.  Prior to July 7, 2000, the Veteran's schizophrenia was characterized by flashbacks, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective relationships.

3.  From July 7, 2000, the Veteran's schizophrenia has been characterized by paranoia, persistent delusions, inappropriate behavior, and intermittent inability to perform activities of daily living. 

4.  The Veteran's service-connected genital warts are asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 7, 2000 for a 100 percent evaluation for schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9203 (2011). 

2.  Giving the benefit of the doubt to the Veteran, the effective date of the award of a 100 percent disability evaluation for schizophrenia is July 7, 2000.  38 U.S.C.A.  §§ 1155, 5107, 5110; 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.7, 4.130, DC 9203.

3.  The criteria for an initial compensable evaluation for genital warts have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, DC 7819 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.400 (2011).  As pertinent here, where a claim has not been filed within one year after separation from service, the law provides that the effective date of an award of service connected disability compensation based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his duly authorized representative, may be considered an informal claim.  Such claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Under some circumstances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(1).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to:  (1) evidence that an increase in disability had occurred; and (2) to the receipt of an application within one year after that increase in disability.  The application referred to must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded.  38 U.S.C.A. § 5110(b)(2) allows a claimant to be awarded an effective date up to one year prior to the filing of an application for an increase, if an increase to the next disability level is ascertainable, and if a claim is received within one year thereafter.  VA must review all the evidence of record, not just evidence not previously considered.  The Court has noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim for increase, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

When a claim is denied as a result of an RO decision, failure to timely initiate an appeal within the prescribed one-year period renders the decision final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

An appeal consists of a timely filed NOD in writing, and, after an SOC has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (2011); 38 C.F.R. § 20.200 (2011).  The NOD must be submitted within one year of issuance of the rating action being appealed.  38 C.F.R. § 20.302 (2011).  The law requires that a communication from a claimant contain certain information to constitute an NOD.  Specifically, an NOD is defined as a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination of an agency of original jurisdiction and a desire to contest the result.  While special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.

Following the receipt of an NOD, the agency of original jurisdiction (the RO) is obligated to undertake any indicated development or review, and if that does not resolve the disagreement, by either a grant or a withdrawal of the disagreement, it "shall prepare a statement of the case."  38 U.S.C.A. § 7105(d).  It then becomes the responsibility of the claimant to complete the steps necessary to perfect an appeal, if that is his or her desire, by timely filing a "substantive appeal."  38 U.S.C.A. § 7105(a).

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Earlier Effective Date for the Award of a 100 Percent Disability Evaluation for Schizophrenia.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  

In the present case, the Veteran originally filed a claim for service connection for a mental disorder on April 13, 1989.  The claim was continuously pursued by the Veteran with the RO, the Board, and the Court of Appeals for Veterans Claims.  In an April 2004 rating decision, the RO granted service connection for schizophrenia, paranoid type, and assigned an evaluation of 50 percent, effective April 13, 1989.  A 100 percent evaluation was assigned from July 7, 2000 through August 31, 2000, due to a hospitalization of over 21 days.  On September 1, 2000, the 50 percent evaluation was resumed.  The Veteran filed a timely NOD as to the 50 percent evaluation.  The RO then increased the Veteran's evaluation for schizophrenia from 50 to 100 percent effective January 12, 2005 in an August 2005 rating decision.  An SOC was issued on March 22, 2006, and the Veteran filed a timely Form 9 on May 17, 2006.  

Reviewing the evidence of record, we note the Veteran had a VA examination for posttraumatic stress disorder (PTSD) in August 1996.  It was noted that in October 1992 he wrote that he had flashbacks and nightmares and that his treatment records showed steady, excessive alcohol use for approximately 15 years.  The Veteran refused treatment for his alcohol use until November 1990, at which time he was diagnosed with alcohol abuse and rule out malingering due to frequently requesting medication for nerves.  

While the Veteran had been diagnosed in the past with PTSD and panic disorder, the VA examiner did not feel that the record indicated that he met the criteria for these disorders.  The Veteran had taken Klonopin, which was discontinued because of alcohol use, as well as Prozac and Trazodone for difficulty sleeping and a depressed mood.  At the time of the VA examination the Veteran was taking over-the-counter medications.

During the examination the Veteran refused to answer several questions regarding his symptoms.  His behavior was negative for psychomotor agitation or retardation, his eye contact was poor, and he was uncooperative.  His affect was restricted, his form of thought linear, his speech quiet, and there was no evidence of psychotic processes.  He was alert and oriented, his memory good, and his remote memory was fair.  The examiner diagnosed the Veteran with alcohol abuse, "rule out" dependence; "rule out" PTSD; "rule out" mood disorder; "rule out" psychotic disorder; and "rule out" anxiety disorder.

The Veteran underwent a VA mental health examination in October 1997 at which he presented paperwork indicating that he was to be involuntarily committed in October 1988 for alcohol use.  He indicated he was receiving weekly outpatient treatment at the time of the examination, but he could not remember the name of the provider due to "amnesia" related to a traumatic head injury.  He could not state why he was having psychiatric treatment and he denied being prescribed psychiatric medication at that time.  The Veteran indicated having prior VA psychiatric treatment with a Dr. F, but he would not elaborate, and he was uncooperative in answering questions about his symptoms.  The examiner noted that the Veteran was somewhat unkempt and he was "extremely guarded and hostile during the examination with poor eye contact."  The Veteran's upper extremities were somewhat tremulous, and at times he tightly clutched an umbrella.  His speech was normal in rate with decreased volume, his affect was dysphoric with restrictive range, and his thought process was coherent without any current suicidal ideation or homicidal ideation.  There was no evidence of psychosis and cognition was grossly intact.  Insight and judgment were extremely poor.  The examiner could not make a diagnosis because of the Veteran's uncooperativeness.

As discussed above, the Veteran currently has a 100 percent evaluation from July 7, 2000 through August 31, 2000 due to a hospitalization.  July 7, 2000 VA treatment notes indicate that the Veteran got into an altercation with a neighbor after accusing him of shining a light or laser into his window.  The Veteran admitted to violent ideation towards the neighbor and his sister said that he had openly threatened the neighbor.  It was noted that the Veteran was paranoid and guarded and that he was unable to understand the legal consequences of his actions.  His sister indicated that he had become increasingly paranoid.

K.L., Ph.D., F.N.P., a VA psychologist, wrote in August 2000 that she had followed the Veteran for four to six months and that he was totally and permanently disabled.  September 2000 VA treatment records indicate that the Veteran suffered from delusional thinking, paranoia, and auditory hallucinations.  At treatment the day before he was casually dressed and adequately groomed.  The Veteran's mood appeared within the normal range with congruent affect.  He denied suicidal and homicidal intent and thought processes were linear and connected.  "Delusional system" was described as intact, and he denied audio and visual hallucinations.  Later in September 2000 the Veteran was described at treatment as alert and oriented times three.  It was noted at other September 2000 VA treatment that the Veteran continued to have the fixed delusion that his neighbor is purposely shining lights in his home and that the lights contain surveillance cameras.  

October 2000 treatment notes indicate that the Veteran had delusional thinking, paranoia and auditory hallucinations.  VA treatment notes from later in October 2000 indicated that a treating provider considered committing the Veteran due to extreme paranoia and guarded affect.  However, she did not do so because she could not elicit delusional thinking or thought of harm to himself or others.  November 2000 VA treatment records indicate that the Veteran's affect was flat and mood withdrawn but that he was more interactive than at his prior appointment.  The Veteran denied auditory hallucinations and paranoia was evident.  He was noted to have schizophrenia, paranoid, chronic.  February 2001 VA treatment records indicate that the Veteran continued to be paranoid and guarded in conversation but that he answered questions with prompting.  In April 2001 the Veteran was described as guarded and evasive and his thought process was goal directed with a poverty of thought and paranoia.  In December 2001 the Veteran continued to be described as paranoid and his speech was more spontaneous.  VA treatment notes through January 2003 indicate that the Veteran continued to have delusions and that his insight and judgment were described as impaired or poor.  At January 2003 VA treatment it was noted that the Veteran had a reduction in psychotic symptoms as evidenced by improved social interactions.

At August 2003 VA mental health treatment the Veteran was described as having no complaints.  He continued to have delusions regarding his neighbor but denied intent to harm him.  The Veteran had been taking Seroquel without adverse side effects and he denied hallucinations and suicidal and homicidal ideation.  He denied changes in his sleep and felt rested, and his appetite was normal.  The Veteran's insight and judgment continued to be described as poor.  

February 2004 and May 2004 VA treatment notes indicate that the Veteran again had no complaints and continued to have delusions regarding his neighbor but denied intent to harm him.  He was still taking Seroquel without adverse side effects and he denied hallucinations and suicidal and homicidal ideation.  The Veteran's insight and judgment continued to be described as poor.  In April 2004 the Veteran's sister reported that he threatened to kill her and would not allow her or their other siblings into his home.  She reported that the Veteran had threatened his neighbor, and she did not think he was taking care of himself.

At January 12, 2005 VA treatment the Veteran reported that he was doing "about the same."  He continued to have delusions of a neighbor sabotaging and monitoring his home and denied any plan or intent to harm anyone else.  The Veteran denied any active visual hallucinations, suicidal ideation or homicidal ideation.  It was noted on a mental status examination that the Veteran was disheveled, had poor eye contact, and was difficult to engage.  He was also disorganized, tangential, and perseverative.  The Veteran was to continue taking Seroquel at the same dosage.  It was noted that there was a reduction in his psychotic symptoms based on his social interactions.  Another treatment note from the same day indicates that the Veteran was at his baseline level regarding the paranoia relating to his neighbor.  The Veteran became tangential and circumstantial when discussing paranoia regarding the neighbor.  His insight and judgment were noted to be poor.

The Veteran had a VA examination in June 2005.  It was noted that he continued to have difficulty with his neighbor due to his belief that the neighbor was shining a laser light onto his house and disrupting his sleep.  In 2002 the neighbor retained a restraining order against him that prevented him from entering the property.  The Veteran said he has to stay in his house if he sees the neighbor outside on weekends.  He said that he raises vegetables but that no one will buy them from him because they have a grudge against him.  The Veteran was socially isolated and did not trust his family members.  He reported that anxiety about his neighbor disrupting his sleep, that he hears voices occasionally, and that he sees things.  The Veteran had a disheveled appearance, was unshaven, and was wearing soiled clothes.  The examiner felt that the Veteran exhibited impairment of thought process and communication.  The Veteran was resistant to the examiner and his memory was intact.  The Veteran was assigned a GAF score of 35 to 40 and it was noted that he was incapable of working and maintaining social relationships.

Subsequent VA treatment notes indicate that the Veteran continued to have delusions regarding his neighbor.  October 2006 treatment notes indicate that the Veteran appeared to be stable at his baseline without acute exacerbation of symptoms.  March 2009 treatment notes indicate that the Veteran reported that things were the same and that he continued to have issues with his neighbor.

Reviewing the evidence of record, the Board finds that the Veteran is entitled to an evaluation of 100 percent for schizophrenia from July 7, 2000, the date on which his previous temporary 100 percent evaluation began.  The record shows that since then the Veteran has had total occupational and social impairment due to persistent delusions regarding his neighbor, poor insight and judgment, and social isolation.  The Veteran's sister reported that he would not allow his siblings into his home and that he threatened to kill her.  In addition, Dr. L wrote in August 2000 that the Veteran was totally and permanently disabled.

The record does not show that the Veteran was entitled to an evaluation in excess of 50 percent prior to July 7, 2000.  The Board notes that although Dr. L, a VA practitioner, wrote in August 2000 that she had been following the Veteran for 4 - 6 months, subsequent VA treatment records indicate that he had been followed at the VA mental health clinic since the July 2000 inpatient admission.  Furthermore, the record does not indicate that the Veteran did not understand the legal consequences of his actions prior to July 2000.   

When the Veteran had a VA examination in October 1997 he refused to cooperate because he said this his psychiatric history was in his record, and he could not say why he saw a psychiatrist.  The Veteran did say that he was hit on the head with a 2x4 with nails on the end about a year before and that since then he had been having trouble with his memory, which only provides factual evidence against his claim, clearly suggesting service connection for his current disability is not warranted.

In any event, the Veteran did not have symptoms due to his service-connected schizophrenia associated with a 70 percent evaluation such as (for example only) suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; and spatial disorientation.  While the VA examination reports from this period indicate that the Veteran was unkempt and uncooperative, his memory was noted to be good in August 1996, and in October 1997 he attributed his memory problems to being hit in the head the year before.  Furthermore, at the August 1996 examination he was alert and oriented to time, place, person and situation.  While the Veteran refused to cooperate with the examination, the examiner did not feel that the lack of cooperation was due to psychotic or paranoid thought processes, providing more evidence against this claim.

In this regard, it is important to note that the Veteran's own determination not to cooperate for an examination cannot be used to find the Veteran's disability had worsened at this time (there is simply nothing to suggest this and significant evidence, cited above, that provides evidence against such a finding).  In this regard, based on the findings of the examiner who examination could not be undertaken because the Veteran failed to cooperate, and other pieces of evidence also cited above, the Board finds that it was not the Veteran's disability that was the cause of his failure to cooperate, it was the Veteran's choice.  It is the Veteran's blunder in his failure to cooperate for the examination that leaves him with a medical record that does not support his claim, and provides evidence against such a claim.  The VA did not fail in the duty to assist, the Veteran failed in his equally important role to cooperate, in particular when he is asking for more compensation. 

Beyond these facts, it is important to note that there is significant evidence in this case against this claim in its totality, including indications of alcohol being the Veteran's primary problem, as cited above.

In summary, the Board finds that prior to July 7, 2000, the symptomatology from the Veteran's service-connected schizophrenia more nearly approximated the rating criteria for a 50 percent evaluation than it did for a higher evaluation.  See 38 C.F.R. § 4.130.

In conclusion, at best, it is found after weighing all the evidence of record and resolving all doubt in the Veteran's favor that the evidence supports the claim for an earlier effective date of July 7, 2000 for a 100 percent evaluation for his service-connected schizophrenia.  The preponderance of the evidence is against the claim is against the claim for an effective date of 100 percent before July 7, 2000.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to an Initial Compensable Evaluation for Genital Warts

Diagnostic Code 7819 provides that benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or rated on impairment of function.  38 C.F.R. § 4.118 (2011). 

The Veteran wrote in March 2004 that the removal of warts on his penis left it sensitive, and that sexual activity can cause cuts and bleeding.  At September 2004 VA dermatology treatment the Veteran had nondescript complaints of skin problems.  He said that he wanted to do something to improve his complexion.  The Veteran said that he worked outside a lot and that his skin got dirty.  He was unwilling to describe the exact problem or allow a more thorough examination.  There were no complaints or findings regarding genital warts.

In August 2005 the Veteran had a VA skin examination for genital warts.  He reported that since the surgery he underwent during service he had been having recurrence of the warts approximately once a month.  He said he had been given a cream about a year earlier for the warts, which was helpful.  The Veteran described the warts as painful, and said he had difficulty having sexual relations because of the irritation.  On examination, the Veteran had some hypopigmented areas on the shaft of his penis but did not have any evidence of warts.  The penis was not tender, and he did not have lymphadenopathy.

April 2007 VA urology treatment records for erectile dysfunction indicate that a physical examination was normal.  

Upon re-examination for genital warts in March 2009, the Veteran reported that the wart flare-ups come and go, and are worse in the summer.  During the flare-ups, they are painful and the skin gets irritated during intercourse.  He uses a wart remover and zinc oxide during the flare-ups, which are helpful.  On examination there were hyperpigmented round scars on the shaft of the penis with a linear ulcerative area on the foreskin near the head of the penis, and a hyperpigmented scar that was linear around the foreskin near the head of the penis.  The penis was nontender and there was no edema, warts, or lymphadenopathy, providing evidence against this claim.  The Veteran was diagnosed with genital warts with no current flare-up, and nonspecific hyperpigmented areas on the shaft of the penis.

The Veteran was afforded another VA examination in June 2011 for genital warts.  He reported that he had not had had any treatment for genital warts since the initial breakout in 1972.  According to the Veteran, flare-ups occurred once every four to five months and the last one was about three months before.  He self-treated with over the counter wart cryotherapy, which fully resolved them until the next flare-up.  The Veteran said that the warts are both painful and pruritic, which impeded his ability to engage in sexual intercourse.  The symptoms were reported to be worse in the summer.  

On examination there were no current genital warts or other lesions.  Furthermore, there was no residual scarring, and there were several fine, linear skin tears on the dorsal and ventral shaft that were not tender to palpation or bleeding.  The examiner felt that they were likely due to friction.  The skin on the scrotum was within normal limits.  The diagnosis was history of genital warts, no current flare.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to report having genital warts because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau, 492 F.3d at 1377, n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

While the Veteran is competent to report that he has had regular recurrence of genital warts, the Board does not find his reports to be credible.  At the August 2005 VA examination he said that he was last seen by a doctor approximately a year ago and was given a cream.  The examiner noted that he was a poor historian and could not provide the name of the cream.  The Veteran has had three VA examinations at which there were no genital warts present.  He said at the March 2009 examination that he was last seen for his disorder in 2005.  It is not clear if he was referring to treatment or to the prior VA examination.  At the June 2011 VA examination the Veteran said that he has not had any treatment since service for genital warts.  Furthermore, the voluminous post-service treatment records contain no complaints or mention of genital warts or related scars or pain, including when the Veteran had dermatology and urology treatment.  The examination results show that the Veteran has been inconsistent in his reports of treatment, and the treatment notes themselves indicate that he has not had post-service treatment for genital warts, or even noted the problem when disability compensation was not at issue.   

The March 2009 VA examination results show that the Veteran had non-specific hyperpigmented areas on the shaft of the penis that were also described as round scars.  The previous VA examination indicated that there were hyperpigmented areas but no scars.  The most recent VA examination indicated that there is no residual scarring.  The urology treatment notes also did not indicate any scars.  The Board therefore concludes that the Veteran does not have any scars as a result of genital warts.  Therefore, he cannot be entitled to a compensable evaluation under any of the versions of diagnostic codes for scars that have been in effect during the applicable rating period.  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805 (2002, 2008, 2011).  Since there is no credible evidence of record that the Veteran has had symptoms related to his service-connected genital warts since service connection has been in effect, he cannot be entitled to a compensable evaluation for impairment of function or limitation of use.  See 38 C.F.R. § 4.118, DC 7819.

With regard to the Veteran's genital warts claim, the Board is aware of the Court's decision in Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case which, like this one, involved the evaluation of a service-connected disorder which tended to fluctuate or to be cyclical in its manifestation of symptoms, i.e., a skin disorder which had "active and inactive stages" or was subject to remission and recurrence.  See also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) ("it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed").  Thus, the frequency, duration, and outbreaks of skin disease exacerbations must be addressed and the skin disorder should be considered, whenever possible, at a time when it is most disabling.  See, however, 38 C.F.R.  § 4.1, directing that percentage ratings should represent, as far as can practicably be determined, the average impairment of earning capacity resulting from service-connected disability.  

In the present case, the Veteran has had three VA examinations and his genital warts were asymptomatic at all of them.  Furthermore, two of examinations were during the summer, which is when the Veteran reports that his genital warts are at their worst.  Therefore, the requirement of Ardison in regards to scheduling an examination when the disorder is at its most disabling has been satisfied.   

Beyond the above, it is important to note that the Veteran's credibility is at issue in this case.  The Veteran's statements regarding the problem associated with this disability has been found not credible, therefore, another examination during the active phase of this alleged disability cannot be undertaken because, for reasons cited above, there is simply no active phase of this disability - the Veteran is exaggerating, if not fabricating, his problem.  

It is important to note that this credibility finding undermines all claims before the Board, undermining the determination regarding the correct evaluation of his schizophrenia as well as the determination that his disabilities is related to service. 

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected genital warts, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

Given the Veteran's complaints associated with employment related to schizophrenia and genital warts, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his attorney of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In May 2004, November 2005 and May 2011 VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R.  § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the September 2004 and August 2005 rating decisions, December 2004 and March 2006 SOCs, and August 2005 and January 2010 SSOCs explained the basis for the RO's action, and the SOCs and SSOCs provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his attorney has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in March 2006 and May 2011 letters which VA sent to the Veteran.

The Board finds that the VA examinations that the Veteran had for mental disorders and genital warts were sufficient because the examiners supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In this regard, it is important to note that decisions from the Court have repeatedly cautioned the parties of JMRs that they should not provide one basis to vacate and remand a decision from the Board, and then (once the actions requested have been undertaken, as in this case) find another reason to vacate and remand a decision from the Board based on the same facts that were before them when the case was first before the Court (as in this case).  See Massie v. Shinseki, No. 09-3397 (U.S. Vet. App. Dec. 19, 2011) (in which the Court stated that it is troubled that the current system "provides very little incentive for an attorney practicing before VA to present all available arguments to the agency in one comprehensive appeal to the Board where veterans' claims can be resolved in a timely matter").  Such practices only creates continual litigation that goes on for years.   

ORDER

Entitlement to an effective date of July 7, 2000 for the award of a 100 percent disability evaluation for service-connected schizophrenia is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to an initial compensable evaluation for genital warts is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  With regard to a current TDIU claim, the Board observes that the RO has not developed or adjudicated this issue.  However, as noted above, the Court has held that a request for a TDIU is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice , 22 Vet. App. at 453-54.  In other words, if the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

In the present case, Dr. L wrote in August 2000 that she felt that the Veteran was totally and permanently disabled and the June 2005 examiner felt that he was incapable of working.  Therefore, the Board finds the record has reasonably raised the issue of entitlement to a TDIU as an element of the claim.  Since entitlement to a TDIU is part of the Veteran's claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the agency of original jurisdiction for proper development and adjudication.

In this regard, and in light of the JMR, the RO should consider if TDIU was warranted prior July 7, 2000, before the award of the 100 percent evaluation for service-connected schizophrenia was granted (making the TDIU determination moot as the Veteran would receives a 100% from this date).  The Veteran's credibility should be considered. 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and implementing regulations found at 38 C.F.R. § 3.159 is completed.  In particular, notify the appellant of the information and evidence needed to substantiate his TDIU claim, and inform him what portion of such evidence he should obtain and what VA will attempt to obtain on her behalf.

2.  After all appropriate development above has been accomplished, review the record, including any newly acquired evidence, and adjudicate the TDIU claim on appeal.  If any benefit sought on appeal remains denied, the provide a Supplemental Statement of the Case. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


